Citation Nr: 1756923	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  09-33 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 10 percent, prior to May 25, 2013, and 20 percent thereafter for chronic low back pain, secondary to thoracolumbar dysfunction with L4-5 and degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Navy from March 1972 to May 1987. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  In an October 2014 rating decision the Board increased the Veteran's DDD to 20 percent disabling effective May 25, 2013.  The Board notes, however, that as this increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (the Board presumes the Veteran to be seeking the maximum benefit allowed by law and regulation).  

This case was previously before the Board in February 2013, where the issue on appeal was remanded for a VA examination and further evidentiary development

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Here, the last VA examination conducted was in June 2013.  Generally, remands for VA examinations are not warranted based on the passage of time alone; however, in this case, the Board observes that the Veteran's most recent VA examination was conducted in June 2013.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  Accordingly, a remand is necessary to schedule a VA examination to determine the current severity of the Veteran's service-connected back disability and to obtain and associate with the electronic claims file updated treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate the records with claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for a thoracolumbar spine examination to determine the current severity of his service-connected back disability.  Access to the electronic claims file and a copy of this remand must be provided to the examiner and he/she must indicate review of these items in the examination report.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

3.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for a response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




